Citation Nr: 0201093	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  96-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of right lung contusion with chest scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from March 1981 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Waco Regional 
Office (RO) October 1994 rating decision which, inter alia, 
denied a compensable rating for the service-connected right 
lung contusion with chest scar.  In January 1997, the Board 
remanded this claim to the RO for additional development of 
the evidence.

The Member of the Board who conducted a hearing in September 
1996 in this case is no longer employed by the Board.  
Pursuant to 38 C.F.R. § 20.707 (2001), the Member of the 
Board who conducts a hearing shall participate in making the 
final determination of the claim.  By November 2001 letter, 
the veteran was afforded an opportunity to have another 
hearing, but by written correspondence received in January 
2002, he indicated that he did not wish another hearing.


REMAND

In November 2000, the law changed to provide that VA shall 
make reasonable efforts to assist veterans in obtaining 
evidence necessary to substantiate their claims for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Also recently, VA 
published final regulations implementing VCAA.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

Initially, the Board notes that service connection for 
residuals of right lung contusion with chest scar was granted 
in February 1993, based on the veteran's service medical 
records showing that he was in a motor vehicle accident in 
October 1991 sustaining, inter alia, dull abdomen trauma with 
fractured ribs, right lung contusion, and hemothorax.  The 
disability was assigned a noncompensable rating under Code 
7805 ("other" scars, which are to be rated based on 
impairment of function of the affected part) consistent with 
38 C.F.R. § 4.20 (analogous rating), and it has been rated 
under that Code to date.  However, with the amendment of the 
rating criteria for rating disabilities of the respiratory 
system, 38 C.F.R. §§ 4.96 and 4.97, effective October 7, 
1996, new diagnostic codes have been provided for rating 
restrictive lung diseases, including traumatic chest wall 
defect, pneumothorax, hernia, etc. (Code 6843).  Thus, the RO 
should rate the service-connected residuals of right lung 
contusion with chest scar by application of the pertinent 
rating criteria.  

When the Board remanded this case in January 1997, the RO was 
requested to provide the veteran a VA pulmonary examination 
to determine the nature and severity of impairment from the 
service-connected pulmonary disability (residuals of right 
lung contusion with chest scar), so as to allow rating 
thereof by application of the pertinent rating criteria which 
became effective October 7, 1996.  See 38 C.F.R. §§ 4.96 and 
4.97.  The post-January 1997 remand record reflects that the 
veteran was repeatedly examined by VA (with numerous 
pulmonary function studies), resulting in findings of 
pulmonary/respiratory impairment and diagnosing pulmonary 
disabilities including asthma and chronic obstructive 
pulmonary disease.

Service connection for chronic pulmonary/respiratory 
disability (other than the service-connected residuals of 
right lung contusion) was denied by RO rating decisions in 
July 1999 and June 2001, but no timely appeal from either 
decision was filed; thus, only the rating of impairment from 
the service-connected pulmonary disability is subject to this 
appeal.  The available medical evidence, including recent VA 
compensation and pension medical examination reports 
performed since the January 1997 Board remand, indicates that 
the veteran continues to experience pulmonary/respiratory 
symptoms and impairment (supported by pulmonary function 
studies), but it is unclear whether such impairment is 
related to the service-connected disability, or the 
nonservice-connected disability  Therefore, on reexamination, 
to the extent possible, the manifestations of and impairment 
from the service-connected residuals of right lung trauma 
should be distinguished from any nonservice-connected 
pulmonary/respiratory disability.  See Mittleider v. West, 
11 Vet. App. 181 (1998). 

Moreover, the available medical evidence, including numerous 
pulmonary function studies, are inadequate to rate the 
service-connected residuals of right lung contusion under the 
pertinent rating criteria, and they do not reveal specific 
findings referable to Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) or 
the levels of oxygen consumption in compliance with the 
rating criteria listed in 38 C.F.R. § 4.97 (2001).  
Accordingly, the Board is of the opinion that another remand 
of this claim is necessary for an informed, equitable 
resolution of this appeal, notwithstanding veteran's June 
2001 request that the claim be decided by the Board based on 
the available evidence of record, and not be remanded to the 
RO.  

Finally, a review of the clinical evidence indicates that the 
veteran's effort in completing recent pulmonary function 
studies has been less than optimal (see e.g., VA medical 
examination reports in May 1999 and August 2000).  

In view of the foregoing, as the available evidence of record 
is clearly inadequate for a fully informed resolution of the 
claim of an increased rating for the service-connected 
residuals of right lung trauma with chest scar, and it is 
reasonably possible that a complete pulmonary function study 
is attainable with the veteran's cooperation, the Board 
believes that he should be appraised of his duty to cooperate 
with the development of facts pertinent to his claim; he 
should be also given one last opportunity to appear for a VA 
pulmonary function study and pulmonary examination.  He is 
hereby reminded that the duty to assist is not always a one-
way street; the veteran has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  He must be prepared to cooperate with the 
efforts of VA to provide an adequate medical examination and 
submitting to VA all medical evidence supporting his claim.  
Olson v. Principi, 3 Vet. App. 480 (1992).

Accordingly, the claim for a compensable rating of the 
service-connected residuals of right lung contusion with 
chest scar is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with his service-
connected residuals of right lung 
contusion with chest scar since May 
2001.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained and added to 
the claims folder.  

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current severity of his service-
connected residuals of right lung 
contusion with chest scar.  When 
scheduling the examination, he must be 
notified of the time and place of the 
examination, his duty to report for 
same under 38 C.F.R. § 3.326(a), and 
the consequences of his failure to 
cooperate with completion of the 
examination and the pulmonary function 
study.  38 C.F.R. § 3.655(b)); Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).  
A copy of the notification letter to 
him must be included in the claims 
folder.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected pulmonary 
disability in accordance with the new 
criteria effective October 7, 1996 
(38 C.F.R. § 4.97) should be provided 
the examiner for review in conjunction 
with the examination; the examination 
report should reflect a review of the 
claims file.  All indicated studies 
should be conducted, including 
pulmonary function study.  Symptoms 
associated with the service-connected 
disability should be delineated, if 
possible, from any nonservice-connected 
symptomatology.  If it is impossible to 
distinguish any such symptoms, the 
examiner should so state.

4.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and an opportunity to 
respond.  The issue should then be returned to the Board for 
further review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


